                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                       Plaintiff,

vs.                                                                    Criminal No. 19-1991 KWR

ANTONIO CARRILLO,

                       Defendant.

  DEFENDANT’S MOTION TO STRIKE THE UNITED STATES’ EXPERT WITNESS

       Defendant Antonio Carrillo, through his counsel, Donald F. Kochersberger III, moves the

Court to strike the United States’ amended witness list and notice of intention to offer expert

testimony. [Docs. 102 and 103] Mr. Carrillo requests that the Court prohibit the United States

from presenting the testimony of its proposed expert, FBI Special Agent J. Joel van Brandwijk at

the trial in this matter. In support of his motion, Mr. Carrillo states as follows:

                                             Discussion

       Mr. Carrillo was charged in a July 9, 2019 Indictment with Interstate Communications with

Threat to Injure Another in violation of 18 U.S.C. § 875(c). The basis of this charge is the

Government’s assertion that Mr. Carrillo posted a comment in a Facebook discussion, and that the

post constituted a threat to the American Civil Liberties Union (“ACLU”). On July 27, 2020, the

United States filed its Witness List. [Doc. 88] On August 6, 2020, following the Court’s calendar

call for the trial set eleven (11) days later on August 17, 2020, the United States filed an amended

Witness List as well as its Notice of Expert. [Docs. 102 and 103]

       The Government filed the Indictment in this case well over a year ago and should have

been well aware of the elements it will be required to prove in order to convict Mr. Carrillo at trial.

As such, the Government also should have been aware that it would need an expert witness in



                                                  1
order to provide testimony and evidence regarding the interstate commerce element of Section

875(c). Nonetheless, it waited until eleven (11) days before trial and ten (10) days after the Court’s

deadline to file witness lists to add FBI Special Agent J. Joel van Brandwijk to its witness list and

file its notice of intent to offer him as an expert witness for purpose. “[O]ne of counsel’s most

basic discovery needs is to learn that an expert is expected to testify”, and it is difficult to test

expert testimony at trial without advance notice and preparation. Fed R. Crim. P. 16, cmt. n. The

disclosure of a newly-named expert witness less than two weeks prior to the trial date is clearly

inadequate and untimely, and there is no valid reason justifying such delay. Moreover, because the

expert was not identified enough in advance to allow Defense counsel adequate time to obtain his

own expert to examine the substance of the proposed expert’s testimony, much less to provide any

needed rebuttal testimony, the Government’s late disclosure has resulted in prejudice to Mr.

Carrillo. United States v. Carroll, 09cr03458 WJ at 5 (D.N.M. May 23, 2012) (excluding lately

disclosed expert material). Accordingly, the Court should strike the Government’s expert witness.

                                            Conclusion

       WHEREFORE, Defendant Antonio Carrillo respectfully requests that this Court exclude

Mr. van Brandwijk from providing any testimony on behalf of the United States in this matter.



                                               Respectfully submitted,

                                               /s/Donald F. Kochersberger III
                                               __________________________
                                               Donald F. Kochersberger III
                                               320 Gold Ave. SW, Suite 610
                                               Albuquerque, NM 87102
                                               (505) 848-8581
                                               (505) 848-8593 fax

                                               Attorney for Defendant Antonio Carrillo




                                                  2
        I HEREBY CERTIFY that on the 10th day of August 2020, I filed the foregoing
electronically through the CM/ECF system, which caused all counsel to be served by electronic
means, as more fully reflected on the Notice of Electronic Filing:


       Electronically Filed
       Donald F. Kochersberger III
       Attorney for Defendant




                                             3
